Citation Nr: 0735717	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  06-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that rating decision, in 
pertinent part, the RO denied service connection for tinnitus 
and bilateral hearing loss.  The veteran testified at a 
hearing held at the RO in September 2007.  

In October 2007, the Board granted a motion to advance the 
veteran's appeal on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he contends are related to 
noise exposure in service.  He has submitted private medical 
records as well as VA medical records showing he has 
complained of hearing loss and tinnitus, and those records 
show he has hearing loss in each ear that meets the criteria 
for a  hearing loss disability under the provisions of 
38 C.F.R. § 3.385.  

The veteran's service discharge certificate shows his rating 
at discharge was aviation ordnance man and that his service 
included assignments at a fleet aircraft service squadron and 
an air transport squadron, both at the Naval Air Station, San 
Diego, California.  At the September 2007 hearing, the 
veteran testified that his in-service work included repair 
and testing of aircraft, both new jets and older prop jets 
that were being used in Korea at the time.  He testified he 
worked on the flight line and that the testing included 
revving the engines and doing flight and ordnance control 
tests on the aircraft.  He testified that no one was provided 
hearing protection.  Further, during the time he was low man 
on the totem pole, he had to "stand the fire bottle" 
because that was the loudest and the most unsafe of the final 
tests.  He testified that he was also exposed to noise from 
other aircraft that were being tested at the same time.  In 
addition, the veteran testified that as an ordnance man he 
was involved in test firing 20-millimeter cannons and 50-
caliber machine guns before they could go back on aircraft.  
He testified that he noticed problems with his hearing and 
with ringing in his ears after being on the gun range and 
being around the aircraft noise, and he testified that he has 
had a hearing loss since he got out of service.  The veteran 
reports he had only a cursory examination at separation from 
service, and he states that he has had very little noise 
exposure since service.  

The Board accepts the veteran's testimony concerning his 
noise exposure in service as very credible.  In order to 
assist the veteran in the development of his claims, it is 
the judgment of the Board that the veteran should be provided 
a VA audiology examination and that an opinion should be 
obtained concerning the etiology of his bilateral hearing 
loss and tinnitus.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claims, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Arrange for a VA audiology 
examination of the veteran to determine 
the nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  All 
indicated studies should be performed.  
After review of the record and 
examination of the veteran, and accepting 
as credible the veteran's account of 
noise exposure in service, the 
audiologist should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that any bilateral hearing loss and/or 
tinnitus is causally related to service 
or any incident of service, including 
noise exposure as claimed.  

The audiologist is requested to provide 
an explanation of the rationale for any 
opinion expressed.  

The claims file must be provided to the 
audiologist and that it was available for 
review should be noted in the examination 
report. 

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to 
service connection for bilateral hearing 
loss and entitlement to service 
connection for tinnitus.  If any benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



